Citation Nr: 1136410	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death claimed as the result of herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from October 1962 to December 1964.  He served in the Republic of Vietnam.  The Veteran died in August 1995.  The Appellant is his widow.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Nashville, Tennessee, Regional Office (RO) which denied service connection for the cause of the Veteran's death.   

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Appellant if further action is required on her part.  


REMAND

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as the Veteran's fatal pancreatic cancer was incurred secondary to his presumed herbicide exposure while in the Republic of Vietnam and/or secondary to his chronic Type II diabetes mellitus incurred secondary to his presumed herbicide exposure.  

The report of the Veteran's November 1964 physical examination for service separation states that the Veteran underwent surgery for "pancreatitis trouble caused by drinking" at Oak Ridge Hospital in June 1962.  Clinical documentation of the Veteran's pre-service pancreatic surgery has not been requested for incorporation into the record.  

In her July 2007 notice of disagreement (NOD), the Appellant conveyed that "VA diagnosed the diabetes at the [Mountain Home, Tennessee, VA Medical Center] long before he was diagnosed with the cancer and I feel that the diabetes and pancreatitis was service-connected."  Clinical documentation of the cited VA treatment has not been incorporated into the record.  

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Appellant's claim.  See 38 C.F.R. § 3.159(c)(2) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

In her January 2007 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (Including Death Compensation if Applicable) (VA Form 21-534), the Appellant advanced that the Veteran "served in Vietnam and he died from cancer and was also a diabetic."  The Board observes that a January 1995 hospital summary from the Methodist Medical Center states that the Veteran was diagnosed with insulin dependent diabetes mellitus at the age of 35.  A May 2007 written statement from the National Personnel Record Center (NPRC) verified that the Veteran served in the Republic of Vietnam from June 1963 to May 1964.  In September 2007, the Appellant submitted an article from the Harvard Center for Cancer Prevention which conveys that diabetic individuals are at increased risk for pancreatic cancer.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the above facts, the Board finds that a VA oncology evaluation would be helpful in resolving the issues raised by the instant appeal.  

In addition, the Board notes that the claims folder reflects that the Veteran filed for Social Security Administration disability benefits.  The RO should attempt to obtain those records on remand.  The United States Court of Appeals for Veterans Claims (Court) has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA. Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant and request that she provide information as to all treatment of the Veteran's chronic pancreatic and diabetes disabilities, including the names and addresses of all health care providers, to include Oak Ridge Hospital.  Upon receipt of the requested information and the appropriate releases, the RO should contact Oak Ridge Hospital and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Associate with the claims folder all VA medical records pertaining to the treatment of the Veteran from the Mountain Home VA Medical Center.  If the records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

3.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits or the denial thereof and copies of all records developed in association with the Veteran's claim for disability benefits for incorporation into the record.  If the records are not ultimately obtained, the Appellant should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

4.  After the above steps are complete, then arrange to have the Veteran's claims file reviewed by an oncologist or other appropriate specialist to determine the relationship, if any, between the Veteran's pancreatic cancer and his presumed inservice exposure to herbicides and/or chronic Type II diabetes mellitus.  The examiner should review the claims file in detail, including, but not limited to a copy of this remand.  

The examiner should express an opinion regarding the likely etiology of the Veteran's pancreatic cancer.  Further, the examiner should specifically opine as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's pancreatic cancer had its onset during active service; is etiologically related to the Veteran's Vietnam War experiences including his presumed herbicide exposure, or is otherwise related to active service.  The examiner should also opine as to whether it is at least as likely as not that the pancreatic cancer was due to or caused by Type II diabetes mellitus or that it was aggravated (i.e., permanently worsened) beyond the natural progression by Type II diabetes mellitus.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  After the requested opinion has been completed, the evaluation should be reviewed to ensure that it is in compliance with the directives of this remand.  The evaluation should be returned to the examiner if it is deficient in any manner.  

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Appellant's claim.  If the benefit sought on appeal remains denied, the Appellant and her accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

